DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: it is suggest lines 4 - 5 of the claim be amended to recite a chain extender component “that consists of” or, alternatively, a chain extender component “consisting of”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/088734 to Marin et al.
Regarding Claim 1.  Marin et al. teaches an article which may be injection molded (Paragraph 0101).  The article comprises a thermoplastic polyurethane which is the reaction product of a polyol, i.e. a hydroxyl-terminated intermediate component, with an isocyanate component comprising an aliphatic diisocyanate, a chain extender component, and an additional chain extender component (Paragraphs 0008 and 0071).  The additional chain extender component may consist of 1,4-butanediol (BDO) (Paragraph 0072).  The thermoplastic polyurethane has a temperature of crystallization between 105 and 140°C as measured by ISO 11357-2 (Paragraphs 0005 and 0082). The hard segment content of the thermoplastic polyurethane, made up by the isocyanate and chain extender components, is 50 to 99 weight percent (Paragraph 0080).
Regarding Claims 3 and 4.  Marin et al. teaches the injection molded article of Claim 1 but is silent regarding the water absorption range of the thermoplastic polyurethane according to ASTM D570.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Marin et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a thermoplastic polyurethane having a water absorption according to ASTM D57 in the instantly claimed ranges, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.   
Regarding Claim 5.  Marin et al. teaches the injection molded article of Claim 1 wherein the polyol component may specifically be polyethylene glycol (Paragraphs 0036 and 0040).
Regarding Claims 6 and 7.  Marin et al. teaches the injection molded article of Claim 1 wherein the isocyanate component may consist essentially of 1,6-hexane diisocyanate/hexamethylene diisocyanate (HDI) (Paragraphs 0029 and 0033).
Regarding Claim 8.  Marin et al. teaches the injection molded article of Claim 1 wherein the polyol component may specifically be polyethylene glycol (Paragraphs 0036 and 0040) and the isocyanate component may consist essentially of 1,6-hexane diisocyanate/hexamethylene diisocyanate (HDI) (Paragraphs 0029 and 0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/088734 to Marin et al., as applied to Claim 1 above.
Regarding Claim 2.  Marin et al. teaches the injection molded article of Claim 1 wherein the hard segment content of the thermoplastic polyurethane is 50 to 99 weight percent (Paragraph 0080).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the thermoplastic polyurethane in Marin et al. with a hard segment at the lower end of the disclosed range, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a lower amount of hard segment will produce a softer and somewhat more flexible thermoplastic polyurethane.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/088734 to Marin et al. in view of US 2010/0113733 to Cox et al.
Regarding Claim 17.  Marin et al. teaches an article which may be injection molded (Paragraph 0101).  The article comprises a thermoplastic polyurethane which is the reaction product of a polyol, i.e. a hydroxyl-terminated intermediate component, an isocyanate component comprising an aliphatic diisocyanate, a chain extender component, and an additional chain extender component (Paragraphs 0008 and 0071).  The polyol component may specifically be polyethylene glycol (Paragraphs 0036 and 0040) and the isocyanate component may consist essentially of 1,6-hexane diisocyanate/hexamethylene diisocyanate (HDI) (Paragraphs 0029 and 0033).  The additional chain extender component may consist of 1,4-butanediol (BDO) (Paragraph 
	Marin et al. does not expressly teach the thermoplastic polyurethane has a hard segment content in the range of 10 to 30 weight percent.  However, Cox et al. teaches the concept of providing thermoplastic polyurethanes with soft segment contents as high as 80 weight percent (Paragraphs 0028 – 0029).  Marin et al. and Cox et al. are analogous art as they are from the same field of endeavor, namely thermoplastic polyurethanes for injection molded articles.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the thermoplastic polyurethane of Marin et al. with a soft segment content as high as 80 weight percent, as taught by Cox et al.  The thermoplastic polyurethane would then have a hard segment content as low as 20 weight percent.  The motivation would have been that a lower amount of hard segment will produce a softer and somewhat more flexible thermoplastic polyurethane.
Marin et al. is silent regarding the water absorption range of the thermoplastic polyurethane according to ASTM D570.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Marin et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.

Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered but they are not persuasive.
The outstanding and present prior art rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are in view of primary reference WO 2015/088734 to Marin et al.  Independent Claims 1 and 17 now recite a chain extender component which consists of the particular species set forth.  Applicant acknowledges that primary Marin et al. does teach at least one of these species (1,4-butanediol).  It is applicant’s position that the proposed amendments would exclude the presence of the additional C9 – C18 
However, the Office maintains the position that the instant claims as amended are still suitably rejected in view of Marin et al.  Marin et al. discloses 1,4-butanediol which corresponds to a chain extender component consisting of one of the instantly claimed species (i.e. 1,4-butanediol).  The claims also do not exclude the use of the other chain extenders required by the reference.  When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (MPEP 2111.03) Thus, in the instant case, the recitation of a chain extender component consisting of one of the instantly claimed species does not exclude other unrecited elements, e.g. other chain extender components, from the claim as a whole.
To exclude the presence of additional chain extenders other than those expressly recited, the instant claims could be amended (i) to set forth the thermoplastic polyurethane composition is the reaction product of a reaction mixture consisting of the recited ingredients or (ii) to contain a proviso that the only or sole chain extenders present in the reaction mixture which prepares the thermoplastic polyurethane composition are 1,4-butanediol, etc. (i.e. the species which are expressly set forth in the instant claims).                                                                                                                                                                                                         
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



 
/MELISSA A RIOJA/Primary Examiner, Art Unit 1764